Appellant’s Motion Granted; Appellee’s Motion Denied as Moot; Appeal
Dismissed and Memorandum Opinion filed November 15, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00300-CV


   IN THE MATTER OF THE MARRIAGE OF VICTOR E. UWA AND
              IDONGESIT PAMELA UDOH-UWA

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-48637


                MEMORANDUM                      OPINION

      This is an appeal from a judgment signed March 8, 2016. On October 12,
2016, appellee filed a motion to dismiss the appeal for want of prosecution. On
October 24, 2016, appellant filed a motion to withdraw his notice of appeal. See
Tex. R. App. P. 42.1. Appellant’s motion is granted. Appellee’s motion is denied
as moot.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.